DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/30/2022 has been entered and accepted. The amendment with regard to the specification objection has been accepted and the objection has been withdrawn. The amendment with regard to the specification objection has been accepted and the objection has been withdrawn. The applicant’s amendment and further clarification of the term “average line movement” has been accepted. The amendment with regard to the 112b rejection has been accepted and the rejection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection has been made over Hesse (US 20130319980 A1), in view of Beckhoff Information System (an NPL cited in the IDS filed on 1/14/2020). A full rejection can be found below.


Claim Interpretation
The term "or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim. 
Regarding claim 13, the term “bottleneck” is being interpreted according to the definition provided in Paragraph 7 of the specification, namely “a bottleneck describes a contour than cannot be produced without a contour breach”.
The term “bending slot” in claim 19 has a variety of attributes in the applicant specifications such as in Paragraph 17 and 18. For purposes of examination, the term “bending slot” will be interpreted simply as a narrow slot produced in a metal sheet. The MPEP also indicates that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP2144.04IVA.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (US 20130319980 A1), in view of Beckhoff Information System (an NPL cited in the IDS filed on 1/14/2020).
Regarding claim 10, Hesse teaches a method for severing a solid body (Figure 1), comprising: 
storing at least one defined contour (Paragraph 56; reference cut width is defined previously and stored for comparison) in a control unit (control apparatus 19) configured to detect contour breaches and to avoid contour breaches (Paragraph 56; detect when cutting failure has occurred and/or when the cut gap width exceeds a max); 
and moving a high-energy beam (laser beam 5) having sufficient energy to cut through the solid body (Figure 1 Paragraph 21; laser cutting process forms a cut in the workpiece) along a contour on a surface of the solid body (Paragraph 14; a cut gap in the workpiece is formed by a zone of interaction between the laser beam and the workpiece during a cutting operation), with the surface of the solid body facing the high-energy beam (Figure 1; the surface of the workpiece 2 being cut faces the laser beam 5); 
producing with the high-energy beam a cutting gap in the solid body which cuts through the solid body (Paragraph 14; a cut gap is formed in the workpiece by a zone of interaction between the laser beam and the workpiece during a cutting operation); 
comparing the contour with the defined contour stored in the control unit (Paragraph 56; comparing the cut gap width with a reference cut width), 
detecting a contour breach (Paragraph 56; determining whether a cutting failure has occurred or when the cut gap exceeds the maximum width), and 
	Hesse fails to teach:
automatically deactivating avoidance of the contour breach when the contour on the surface of the solid body matches the defined contour, 
and omitting the contour when the contour on the surface of the solid body does not match the defined contour.
Beckhoff teaches a numerical control interpolation and a NC system for interpolated path movements (TwinCAT NC I Introduction), wherein:
bottle neck detection is used to detect contour collisions 
the response of the NCI when a bottleneck is detected, three result cases are distinguished:
	if a bottleneck is detected, the program is aborted 
	if a bottleneck is detected, the contour is modified such that the contour collision is avoided
if a bottleneck is detected, the contour is not changed and no error is generated (TwinCAT NCI Interpreter Tool Compensation Bottle Neck Detection)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse with Beckhoff and use the bottle neck detection taught by Beckhoff. This would be done to avoid inadvertently processing the opposite side of the workpiece and avoid contour collisions (Beckhoff TwinCAT NCI Interpreter Tool Compensation Bottle Neck Detection).
	Paragraph 19 of Hesse teaches that countermeasures can be taken when the gap width exceeds the reference value, or in other words does not match the defined contour. Beckhoff teaches a countermeasure to bottleneck detection is that the contour is modified such that the contour collision is avoided.
	In the embodiment, when a bottle neck is detected but the evaluation unit of Hesse determines that the cut gap width falls within the tolerance range of the cut gap width it would be logical to simply have the NCI not change the contour regardless of detecting a bottleneck or not.
	Further, the MPEP teaches that providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. MPEP2144.04III. 

	Regarding claim 11, Hesse as modified teaches the method of claim 10, wherein:
	the high-energy beam is a laser beam (laser beam 5) and the solid body is severed by laser cutting (Figure 1 Paragraph 21; laser cutting process forms a cut in the workpiece).
	
	Regarding claim 12, Hesse as modified teaches the method of claim 10.
	Beckhoff further teaches:
	the defined contour is specified in a NC program of the control unit (TwinCAT NC I Introduction; numerical control interpolation detects bottlenecks).
	It would have been obvious for the same reason as claim 10.

	Regarding claim 13, Hesse as modified teaches the method of claim 10.
	Beckhoff further teaches:
the control unit identifies the contour breach of the defined contour as a bottleneck (Beckhoff TwinCAT NCI Interpreter Tool Compensation Bottle Neck Detection; bottle neck detection is used to detect contour collisions and describes them as bottle necks). 
It would have been obvious for the same reason as claim 10.

	Regarding claim 14, Hesse as modified teaches the method of claim 10, wherein:
	the defined contour is implemented as a slot (Figure 1; laser is clearly cutting a slot).

	Regarding claim 15, Hesse as modified teaches the method of claim 10, wherein:
	the defined contour is implemented as an I-slot (Figure 1; laser is clearly cutting an I-slot), a rounded I-slot (Figures 2-3; cut gap is a rounded I-slot), a T-slot or a rounded T-slot.

Regarding claim 16, Hesse as modified teaches the method of claim 13.
	Beckhoff further teaches:
	moving the high-energy beam along a center of the defined contour with an averaged line movement (TwinCAT NCI Interpreter Tool Compensation Bottle Neck Detection Figure; the tool can clearly be seen intending to travel along the path of tool center point which is located at the center of the defined contour), when the contour breach of the defined contour is defined as a bottleneck (Beckhoff TwinCAT NCI Interpreter Tool Compensation Bottle Neck Detection; bottle neck detection is used to detect contour collisions).
	It would have been obvious for the same motivation as claim 10.

	Regarding claim 17, Hesse teaches a control unit (control apparatus 19 and evaluation unit 18), comprising: 
a memory storing at least one defined contour of a cutting gap in a solid body to be severed (Paragraph 56; evaluation unit 18 or control apparatus 19 stores a reference cut width that is defined previously), 
and a first functionality detecting a contour breach (Paragraph 56; evaluation unit 18 or control apparatus 19 compares cut gap width with reference cut width and determine if a cutting failure has occurred) and a second functionality for avoiding a contour breach (Paragraph 56; detect when cutting failure has occurred or when the cut gap width exceeds a max), 
wherein the control unit (control apparatus 19 and evaluation unit 18) is configured to compare a contour to be cut in the solid body with the defined contour (Paragraph 56; evaluation unit 18 or control apparatus 19 compares cut gap width with reference cut width) and, 
Hesse fails to teach:
when the contour breach is detected with the first functionality and the contour to be cut matches the defined contour, automatically deactivating avoidance of the contour breach with the second functionality, and when the contour breach is detected and the contour on the surface of the solid body does not match the defined contour, omit the contour.
Beckhoff teaches a numerical control interpolation and a NC system for interpolated path movements (TwinCAT NC I Introduction), wherein:
bottle neck detection is used to detect contour collisions 
the response of the NCI when a bottleneck is detected, three result cases are distinguished:
	if a bottleneck is detected, the program is aborted 
	if a bottleneck is detected, the contour is modified such that the contour collision is avoided
if a bottleneck is detected, the contour is not changed and no error is generated (TwinCAT NCI Interpreter Tool Compensation Bottle Neck Detection)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hesse with Beckhoff and use the bottle neck detection taught by Beckhoff. This would be done to avoid inadvertently processing the opposite side of the workpiece (Beckhoff TwinCAT NCI Interpreter Tool Compensation Bottle Neck Detection).
	Paragraph 19 of Hesse teaches that countermeasures can be taken when the gap width exceeds the reference value, or in other words does not match the defined contour. Beckhoff teaches a countermeasure to bottleneck detection is that the contour is modified such that the contour collision is avoided.
	In the embodiment, when a bottle neck is detected but the evaluation unit of Hesse determines that the cut gap width falls within the tolerance range of the cut gap width it would be logical to simply have the NCI not change the contour.
	Further, the MPEP teaches that providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. MPEP2144.04III. 

Regarding claim 18, Hesse as modified teaches the control unit of claim 17, further configured 
to control a laser cutting machine (Figure 1 Paragraph 11; monitoring and controlling a laser cutting process on a workpiece).

Regarding claim 19, Hesse as modified teaches the method of claim 10, wherein:
the defined contour is implemented as a bending slot (Figure 5 Paragraph 69; cutting starting point of a metal sheet edge, thus the workpiece is a metal sheet).
See claim interpretation above for “bending slot”.
	Figures 1 and 5 also clearly shows that the process is cutting a narrow slot in the workpiece.
Further, the MPEP also indicates that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP2144.04IVA.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                         
/JOEL M ATTEY/Primary Examiner, Art Unit 3763